
	
		I
		112th CONGRESS
		2d Session
		H. R. 6053
		IN THE HOUSE OF REPRESENTATIVES
		
			June 28, 2012
			Mr. Mack introduced
			 the following bill; which was referred to the
			 Committee on Energy and
			 Commerce, and in addition to the Committees on
			 Ways and Means,
			 Education and the
			 Workforce, the
			 Judiciary, Natural
			 Resources, House
			 Administration, Appropriations, and
			 Rules, for a period to be
			 subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee
			 concerned
		
		A BILL
		To repeal the provisions of the Patient Protection and
		  Affordable Care Act and the health-related provisions of the Health Care and
		  Education Reconciliation Act of 2010 not declared unconstitutional by the
		  Supreme Court.
	
	
		1.Short titleThis Act may be cited as the
			 NObamacare Act of 2012.
		2.Repeal of
			 provisions of the Affordable Care Act not declared unconstitutional by the
			 Supreme Court
			(a)PPACAEffective
			 as of the date of the enactment of this Act—
				(1)the provisions of
			 Public Law 111–148 that were not declared by the Supreme Court in its decision
			 on June 28, 2012, to be unconstitutional are hereby repealed; and
				(2)the provisions of
			 law amended or repealed by such repealed provisions are restored or revived as
			 if such Act had not been enacted.
				(b)HCERAEffective as of the date of the enactment
			 of this Act—
				(1)the provisions of
			 title I and subtitle B of title II of Public Law 111–152 that were not declared
			 by the Supreme Court in its decision on June 28, 2012, to be unconstitutional
			 are repealed; and
				(2)the provisions of
			 law amended or repealed by such repealed provisions are restored or revived as
			 if such Act had not been enacted.
				
